Received:2108290929                                Oct 30 2015 11:573(11              P002

2108290929            Prins Law Fax                      PrIns Law Firm             11:25:20 a.m.   10-30-2015              2/2




                                               PRINS           LAW        FIRM




                                                       October 30^ 2015



             Via Facsimile
             Keith E. Hottle
                                                                                                             cn    c/Jr^;
             Fourth Court of Appeals                                                                         o.
                                                                                                             o     ZO
             Cadena-Reeves Justice Center                                                                    CO
             300 Dolorosa, Suite 3200
             San Antonio, Texas 78205                                                                        2
                                                                                               n
             (210) 335-2635-TeIephone
             (210) 335-2762-Facsimile


                     Re:     04-15-00260-CV; Kafai Lee v. Kenneth Uiii, Connie Andrews, China Rose
                             Management, LLC and ChinaRose, Ltd.

             Dear Mr. Hottle:


                   On October 30, 2015, Appellees, Keiuieth Lau, Connie Andrews, China Rose
             Management, LLC, and China Rose, Ltd., filed their Motion to Stay Appellate Deadlines
             Pending Mediation. I write to inform the Court that Appellant, Kafai Lee, does not
             oppose the relief sought in the motion.



                                                                      Regards,



                                                                      WUUam L. McCamish
                                                                      Attorney for AppeUant, Kafai Lee




             cc

             Samuel V. Houston, ni
             (210) 826-0075-Facsimiie
                              Rece i ved:2108290929                                 Oct 30 2015 11:57aiD            P001

2108290929    Prins Law Fax                      PrIns Law Firm               11:25:03a.m.   10-30-2015           1 /2




                                                      PRINS LAW FIRM

                                                      4^0 BROADWAY, SUITE 100/SAN ANTONIO, TEXAS 70209
                                                      ^J>,p20.0833 /   FAX 210.020.0029 / WWW.PRINSUAW.COM




                                                                  /V? J

                                                                       "V


                                                                                                      cn   c.o~

                                rZT—T"!—_
    RECIPIENT & FAX NO.          Keith E. Hotde                                        gJH ^ ^ O jeO                 1


                                 Fourth Court ofAppeals                                S 0^ ® s?r
                                 Cadena-ReevesJustice Center                                         5
                                 300 Dolorosa, Suite 3200                              S             ^ S
                                 San Antonio, Texas 78205                              ^             o     >5^
                                 (210)335-2635-Telephone
                                 (210) 335-2762-Facsmiile

                                 Samuel V. Houston, m
                                 (210) 826-0075-<Facsmule

    DATE                         OcL 30, 2015

    DOC. PAGE COUNT              2 (induding fax cover)

    CASE                         04-15-00260-CV Lee v Lau

    MESSAGE                      Response to Appellee's Motion to Stay Appellate
                                 Deadlines Pending Mediation